Citation Nr: 0504555	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  99-24 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left knee arthritis, currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for a left knee 
meniscal tear, to include as secondary to the service-
connected left knee arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to 
October 1974.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(the RO).  

Procedural history

In a February 1987 rating decision, the RO denied a claim of 
entitlement to service connection for a left knee disorder.  
The veteran did not appeal that decision and it became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004).

In January 1999, the veteran attempted to reopen the claim of 
entitlement to service connection for a left knee disorder.  
In an October 1999 rating decision, the RO declined to reopen 
the claim, based on a finding that new and material evidence 
had not been received.  The veteran disagreed with the 
October 1999 rating decision and perfected an appeal in 
November 1999.

Subsequently, in an April 2003 rating decision, the RO 
granted what was termed a partial grant of benefits.  The RO 
conceded that the veteran had injured his knee in service and 
granted service connection for arthritis of the left knee.  
However, the RO denied service connection for a left knee 
meniscal tear, and the appeal as to the issue of service 
connection for a left meniscal tear continued.  

In June 2003, the veteran submitted a VA Form 21-4138 stating 
that he wanted an "upgrade" on his service-connected left 
knee disability.  The Board accepted this as a timely Notice 
of Disagreement (NOD) as to the issue of the assigned 
disability rating.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200, 20.201, 20.302 (2004).   The Board 
remanded this case in October 2003 for issuance of a 
Statement of the Case (SOC) as to the increased rating claim.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO 
issued a SOC in May 2004; however, as will be discussed 
below, the veteran did not perfect his appeal as to that 
issue.  

The Board also remanded the issue of entitlement to service 
connection for a left knee meniscal tear.  The remand 
directed further evidentiary development with respect to that 
claim, to include a VA examination.  As will be discussed 
below, the veteran failed to appear for the scheduled VA 
examination. 

Issue not on appeal

In a December 2003 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
pyorrhea.  To the Board's knowledge, the veteran has not 
disagreed with that decision.  Accordingly, it is not within 
the Board's jurisdiction and will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  Following issuance of a SOC in May 2004 on the issue of 
entitlement to an increased rating for the veteran's service-
connected left knee arthritis, a substantive appeal has not 
been received. 

2.  The veteran failed, without good cause, to report for a 
VA examination which was scheduled in April 2004 to evaluate 
his claimed left knee meniscal tear, and which was necessary 
to establish a relationship between his left knee meniscal 
tear and his military service or his service-connected left 
knee arthritis.

3.  By letter dated in December 2003, the RO requested that 
the veteran provide information concerning medical treatment 
of his claimed left knee meniscal tear.  The veteran did not 
respond or provide the information requested.

4.  Competent medical evidence does not reveal that the 
veteran's left knee meniscal tear is causally related to an 
injury or disease incurred in military service or to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The appeal of the RO's April 2003 decision assigning a 10 
percent disability rating for arthritis of the left knee is 
dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2004).

2.  The veteran has abandoned his claim of entitlement to 
service connection for a left knee meniscal tear.  38 C.F.R. 
§ 3.158 (2004).  

3.  A left knee meniscal tear was not incurred or aggravated 
by the veteran's active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  A left knee meniscal tear is not proximately due to nor 
is it the result of the 
veteran's service-connected left knee arthritis.  38 C.F.R. 
§ 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected left knee arthritis, currently evaluated as 
10 percent disabling.

The veteran is seeking a higher disability rating for his 
service-connected left knee arthritis.  His disability is 
currently assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5210, 5260 (2004).

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of this issue is based on the operation of law and 
that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal.  As 
explained below, this issue is being dismissed due to the 
veteran's failure to file a timely substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302 (West 
2002).  Therefore, based on the Court's decision in Manning, 
the Board concludes that the veteran's claim is not subject 
to the provisions of the VCAA.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable with respect to this issue, the veteran has been 
accorded ample opportunity to present evidence and argument 
as required by the Court's jurisprudence in general.  See 
also 38 C.F.R. § 3.303 (2004).  The RO notified him of 
evidence necessary to support his claims and assisted him 
extensively in obtaining evidence.  It is clear from the 
above, and as will be discussed further below, that VA has 
done its utmost to develop the evidence with respect to the 
veteran's claim.  Any failure to develop this claim rests 
with the veteran himself.

Pertinent law and regulations

Perfection of appeals

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished. 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2004).

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b) (2004); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993) (where a claimant did not perfect an appeal by timely 
filing a substantive appeal, the RO rating decision became 
final).  By regulation this formal appeal must consist of 
either "a properly completed VA Form 1-9. . . or 
correspondence containing the necessary information."  Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 
(2004).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy , 5 Vet. App. at 554.  The formal 
appeal permits the appellant to consider the reasons for an 
adverse RO decision, as explained in the statement of the 
case, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  38 
U.S.C.A. § 7105(d)(3) (West 2002); Roy, 5 Vet. App. at 555.

Dismissal of appeals

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. While the Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 2002).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2004).

Analysis

Factual background

To summarize the procedural history of this issue, an April 
2003 rating decision granted service connection for left knee 
arthritis and assigned a 10 percent disability rating.  That 
decision was mailed to the veteran on April 18, 2003.  The 
veteran appeared to disagree with that decision in June 2003.  
Pursuant to the Board's  October 2003 remand, the RO prepared 
and sent a SOC specifically addressing the increased rating 
issue on May 6, 2004.  

Discussion

The record does not reflect that the veteran or his 
representative filed a substantive appeal with regard to the 
issue of entitlement to an increased rating for the veteran's 
service-connected left knee arthritis, within the required 60 
days after the issuance of the May 2004 supplemental 
statement of the case, or within the remainder of the one-
year period from the date notification was mailed.  

The Board observes that a memorandum was received from the 
veteran's representative in June 2004, within the time period 
for perfecting an appeal.  
However, that document simply summarized the recent events 
surrounding the left knee meniscal tear claim and deferred to 
its prior (June 16, 2003) argument.  That memorandum, 
although received within the time limit, cannot be accepted 
as a timely substantive appeal, as it did not refer to the 
increased rating claim.  
See 38 C.F.R. § 20.202 (2004).  

While an August 9, 2004 informal hearing presentation did 
list the issue of entitlement to an increased rating for left 
knee arthritis, it was received after the period for 
perfecting an appeal had expired, i.e., more than one year 
after the April 2003 rating decision, and more than 60 days 
after the May 2004 SOC.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  In this case, the veteran did 
not request any extension of time for filing a substantive 
appeal, and he has not demonstrated good cause for an 
untimely filing of a substantive appeal as to this issue.

Because the veteran did not timely submit a substantive 
appeal, the Board finds it has no jurisdiction over the 
appeal as to this issue.  The appeal as to that issue must 
therefore be dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); see Roy, 5 Vet. App. at 554; see also Rowell, 4 Vet. 
App. at 17 [both observing in general that if there is a 
failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review 
on appeal].

Due process considerations

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first in 
stance without affording an appellant the right to present 
argument and evidence on those questions.  

More recently, VA's General Counsel held that the Board has 
the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  VAOPGCPREC 9-99.

In this case, the veteran has been informed of the necessity 
of filing a substantive appeal as to this issue if he wished 
to pursue his appeal.  A May 2004 letter attached to the SOC 
made this requirement amply clear.  Further, the Board sent 
the veteran a detailed letter, with a copy to his accredited 
representative, in October 2004.  No response was received.  
There is no indication that the veteran did not receive these 
communications.

Conclusion

The Board finds that in the absence of a timely filed 
substantive appeal the veteran has not complied with the 
legal requirements for perfecting an appeal.  The Board 
further finds that this case is one in which the law is 
dispositive of the issue and that the issue of entitlement to 
an increased rating for the service-connected left knee 
arthritis must be dismissed on that basis.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

2.  Entitlement to service connection for a left knee 
meniscal tear.

The veteran is seeking service connection for a meniscal tear 
of the left knee.  He has presented alternative arguments: 
that he incurred a meniscal tear in service, and 
alternatively that he incurred a meniscal tear as a result of 
his service-connected left knee arthritis.

The VCAA 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, duty to notify, and duty to assist.  The 
Board will now proceed to address these concepts within the 
context of the issue remaining on appeal.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.


Duty to notify 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 1999 rating decision, by the October 
1999 SOC, and by the supplemental statements of the case 
(SSOCs) dated in February 2002, April 2003, and May 2004 of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in May 
2003, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant service connection, it 
enumerated the evidence already received, and it provided a 
description of the evidence still needed to establish those 
elements.  A December 2003 letter contained essentially the 
same information.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the May 
2003 VCAA letter, the RO informed the veteran that, "We will 
make reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies[...] We will also assist you by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The May 2003 letter told the veteran to provide, "the name 
of the person, agency, or company who has records that you 
think will help us decide your claim; the address of this 
person, agency, or company; the approximate time frame 
covered by the records; and the condition for which you were 
treated, in the case of medical records." 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2003 letter requested that the 
veteran "tell us about any additional information you want us 
to try to get for you."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that May 2003 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  
That one year period has since elapsed.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
October 1999, prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial, pre-VCAA, adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  
See VAOGCPREC 7-2004.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2004).  
Subsequent to furnishing the veteran with the VCAA letter in 
May 2003, the RO readjudicated his claim in a May 2004 
supplemental statement of the case.  Thus, any VCAA notice 
deficiency has been rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records, as well as his VA outpatient treatment and 
hospitalization records.  The RO made an additional attempt 
to obtain records from the base hospital at Camp Pendleton; 
however, no records for the veteran could be found.  See 
38 C.F.R. § 3.159 (2004); see also Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].

The veteran's mother submitted a statement in July 2001.  The 
veteran submitted private medical records from Dr. J.J.M. in 
January 2003.  He was afforded a VA examination in February 
2003.  There is no indication that there exists any evidence 
which has a bearing on this case which has not been obtained.

The Board notes that, since the Board's October 2003 remand, 
the veteran has been entirely uncooperative with VA in its 
attempts to further develop his claim.  This will be 
addressed in more detail in the Board's decision below.  The 
veteran has ignored a request for additional information and 
evidence, which specifically instructed him that a reply was 
needed.  Further, he failed to report for a scheduled VA 
examination in April 2004 that might have provided the 
evidence critical to substantiating his claim.  The Court has 
held that VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the responsibility of veterans to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The veteran 
has clearly not met his responsibility in this regard.  It is 
clear from the above, and as will be discussed further below, 
that VA has done its utmost to develop the evidence with 
respect to the veteran's claim.  Any failure to develop this 
claim rests with the veteran himself.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he has not requested a BVA hearing.  The 
veteran requested a local hearing before the RO in his 
November 1999 VA Form 9; however, in a January 2000 letter, 
he requested that the hearing be cancelled.  He has not since 
requested another hearing.  The veteran's  representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Failure to report for VA examinations

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2004).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2004).

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2004).

Analysis

Abandoned claim

For reasons which will be explained in detail below, the 
Board finds that the veteran has abandoned his claim within 
the meaning of 38 C.F.R. § 3.158.  He failed to report for an 
April 2004 VA examination which was necessary to decide his 
claim.  See the Board's October 2003 remand, page 3.  
In addition to the veteran's failure to report for a 
scheduled VA examination, he was specifically asked to reply 
to the RO's December 2003 letter with additional evidence 
and/or information pertinent to his claim.  The veteran did 
not reply to this request, which specifically stated "reply 
needed."

The Board acknowledges that during part of the period 
following the Board's remand, the veteran was incarcerated.  
VA's duty to assist attaches to incarcerated veterans.  See 
Bolton v. Brown, 8 Vet. App. 185 (1995) [even though 
incarcerated, 
a veteran should be accorded the same assistance as his 
fellow, non-incarcerated veterans].  However, there is no 
reason that the veteran could not have responded to requests 
for information from VA while he was incarcerated.  The Board 
finds significant that the veteran submitted a claim for a 
dental disorder in November 2003, while he was incarcerated .  
It is clear that he could communicate with the RO when he 
chose to do so.

With respect to VA examination, the record makes clear that 
an examination was scheduled for April 2004, when the veteran 
was not incarcerated.  A VA Form 119 dated May 7, 2004 
indicated that the veteran was released from prison on March 
29, 2004.  VA outpatient treatment records from April 2004 
indicate that was in fact in contact with the VA medical 
system at that time.  The veteran sought VA medical treatment 
on April 7, 2004.  The VA examination was scheduled for April 
16, 2004.  
There is no explanation as to why the veteran failed to 
report for the examination, and the veteran has provided 
none.  In short, the evidence leads the Board to conclude 
that the veteran was not completely out of contact with VA, 
but has selectively chosen to ignore VA's requests with 
respect to this claim.  

It is clear that VA has the authority to schedule appropriate 
examination and clinical testing of the veteran, and that the 
veteran has an obligation to report for and cooperate with 
such examination and testing.  Pursuant to 38 C.F.R. § 
3.327(a) (2004), examinations will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
Individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  
Moreover, the Court has held that the amount of development 
to be undertaken in a case, including VA examinations, is 
within the discretion of the rating agency and that the 
veteran cannot compel VA to consider only selected evidence.  
See Shoffner v. Principi, 16 Vet. App. 208, 213 (2002); 38 
C.F.R. § 3.304(c) (2004).

Here, as explained in the Board's October 2003 remand, the 
medical evidence of record does not contain competent nexus 
evidence linking the veteran's left knee meniscal tear to his 
military service or to his service-connected left knee 
arthritis.  Such evidence is critical to the success of his 
claim on either a direct or secondary basis.  In this case, 
there was ample reason for scheduling a VA examination and 
for requesting that the veteran respond to the RO's request 
for additional information and evidence.  It is plain from 
the record before the Board that the veteran has been advised 
of what was required of him to adjudicate the claim, but he 
has failed to comply.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim based upon his 
failure to respond to a request for additional evidence could 
not be waived or set aside on grounds of alleged ignorance of 
regulatory requirements.  The Court in Morris noted that the 
Supreme Court had held that everyone dealing with the 
Government was charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  The Court found 
that even though the veteran may have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation.  Here, 
in light of the Board's remand and the RO's specific 
instructions, the veteran was plainly on notice of the 
necessity of submitting further medical evidence.

The veteran failed to report for a scheduled VA examination 
and failed to provide evidence specifically requested by VA.  
No adequate reason for his failure to supply such evidence 
has been demonstrated.  Where evidence requested in 
connection with an original claim, a claim for increase, a 
claim to reopen, or for the purpose of determining continuing 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  38 
C.F.R. § 3.158 (2004).  

Direct and secondary bases

Although the Board believes that the veteran has in fact 
abandoned his claim, because there is arguably some doubt 
concerning the veteran's receipt of the communications from 
the RO in light of his incarceration, the Board will 
alternatively review the veteran's claim based on the 
evidence of record.  
The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability, or 
a service-connected disability; and (3) medical nexus.  See 
Hickson and Wallin, both supra.  

There is evidence of a current diagnosis of a torn meniscus 
of the veteran's left knee.  A torn medial meniscus was 
confirmed by an MRI in March 1999, and the veteran underwent 
a surgical repair in July 1999.  The first Hickson and Wallin 
elements are met.  

With respect to the second Hickson element, the service 
medical records are entirely negative as to an injury to the 
left knee.  However, with respect to the veteran's service-
connected left knee arthritis, the RO conceded an in-service 
injury based primarily on a letter submitted by the veteran's 
mother, which attested to her having seen pictures sent by 
the veteran during service, portraying him with a cast on his 
left leg.  Those pictures were not submitted.  Because an in-
service knee injury has already been conceded with respect to 
the left knee arthritis, it would be inconsistent to hold to 
the contrary now.  Accordingly, to the extent of a left knee 
injury in service, the second Hickson element is met.  The 
veteran is service connected for left knee arthritis; 
therefore, the second Wallin element is also met. 
  
With respect to the third Hickson element, medical nexus, the 
Board can identify no competent medical evidence that 
purports to relate the veteran's meniscal tear to service or 
to the service-connected arthritis.  The July 1998 orthopedic 
examiner specifically stated that he was unable to relate the 
veteran's left knee complaints to old trauma.  The veteran's 
private physician Dr. J.J.M. related his left knee arthritis 
to service in a January 2003 letter, but did not relate the 
meniscal tear to service, although he discussed the injury in 
his letter.  Similarly, a February 2003 VA examination 
provided an opinion relating the veteran's left knee 
arthritis to an in-service injury, but did not express an 
opinion as to the origin of the meniscal tear.  VA outpatient 
treatment records do not contain a medical nexus opinion.  

The VA examination scheduled in response to the Board's 
remand was intended to resolve the issue of whether the 
veteran's meniscal tear is likely related to service.  As 
discussed in detail above, the veteran failed to report for 
that examination.  The claim must now be decided based on the 
evidence of record, which does not contain a medical nexus 
opinion.  See 38 C.F.R. § 3.655 (2004).    
 
The primary evidence with respect to Hickson element (3) 
comes from the veteran's own contentions.  However, it is now 
well established that although he is competent to report on 
his symptoms, as a layperson without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  Here, the record contains no confirmed 
diagnosis of a meniscal injury until 25 years after service.  
Moreover, supporting medical evidence is required in the 
circumstances presented in this case. See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent]. As explained above, such evidence 
is lacking.
 
Accordingly, the Board finds that the third Hickson element 
is not met, and the veteran's claim fails on that basis.

Conclusion

For reasons expressed in detail above, the Board has conclude 
that the veteran has abandoned his claim.  Alternatively, a 
preponderance of the evidence is against a showing that the 
veteran's left knee meniscal tear resulted directly from a 
disease or injury incurred in active service or as a result 
of a service-connected left knee arthritis.  The veteran's 
claim of entitlement to service connection for a left knee 
meniscal tear is accordingly denied.








	(CONTINUED ON NEXT PAGE)





ORDER

A timely substantive appeal not having been filed, the issue 
of entitlement to an increased rating for left knee arthritis 
is dismissed.

Service connection for a left knee meniscal tear is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


